                                                                         SO ORDERED.

                                                                         Dated: February 2, 2021
 1
                           IN THE UNITED STATES BANKRUPTCY COURT
 2                               FOR THE DISTRICT OF ARIZONA

 3                                                  CH 13 PROCEEDING
                                                                   Eddward P. Ballinger Jr., Bankruptcy Judge
                                                                         _________________________________
 4   In re:                                         CASE NO. 2:20-bk-02088 EPB
     Susan Simpson,
                                                    ORDER GRANTING APPLICATION
 5                        Debtor.                   FOR PRODUCTION OF
                                                    DOCUMENTS AND ORAL
 6                                                  EXAMINATION PURSUANT TO
                                                    F.R.B.P. 2004
 7                                                    AS AMENDED BY THE COURT

 8
              The Creditor New Horizons, by and through undersigned counsel, having filed an
 9
     Application for Production of Documents and Oral Examination Pursuant to F.R.B.P. 2004, and
10
     good cause appearing;
11
              IT IS HEREBY ORDERED granting the New Horizon’s Application for Production of
12
     Documents and Oral Examination Pursuant to F.R.B.P. 2004;
13
              IT IS FURTHER ORDERED directing Debtor Susan Simpson to produce documents
14
     requested and to appear at the offices of Dean W. O’Connor, P.L.L.C., 2942 N 24th Street Suite
15
     14-336 Phoenix, AZ for an oral examination which will be electronically recorded, to be
16                                                                                                 21
                                                                                                   ==
     scheduled on a date and time agreeable to the parties or, if upon notice, after not less than 14
17
     days prior notice.
18

19
              SIGNED AND DATED ABOVE
20

21

22

23

24


     55015-00000.21

     Case 2:20-bk-02088-EPB         Doc 124 Filed 02/02/21 Entered 02/02/21 14:06:37                Desc
                                     Main Document Page 1 of 1
